Order entered April 21, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-00098-CV

                         RYAN GALLAGHER, Appellant

                                        V.

                      COLLIN COUNTY, ET AL., Appellees

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-00049-2020

                                       ORDER

      The Court has been notified that Tonya Lebo, Deputy Official Court

Reporter for the 416th Judicial District Court, has filed a contest to appellant’s

Statement of Inability to Afford Payment of Court Costs. On the Court’s own

motion, we ORDER Ms. Lebo to file a status of the contest within ten days of the

trial court’s ruling on the contest.
      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Andrea Thompson, Presiding Judge of the 416th Judicial District Court;

Ms. Lebo; and, all parties.

                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE